DETAILED ACTION
Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species I, Figures 9A, method of making a semiconductor arrangement, comprising: forming a first dielectric layer; forming a first semiconductive layer over the first dielectric layer.

Species II, Figures 11A-11B, method of making a semiconductor arrangement, comprising: forming a first dielectric layer; forming a first semiconductive layer over the first dielectric layer. According to some embodiments, a recess 902c is defined between the remaining portions 702a, 702b of the second semiconductive layer 702 and the remaining portion 702d of the second semiconductive layer 702. In some embodiments, the removal is performed by an etching process. According to some embodiments, the etching process is at least one of a plasma etching process, a RIE process, a wet etching process, or other suitable techniques. In some embodiments, the etching process utilizes at least one of CF4, Cl2, CHF3, or other suitable materials. In some embodiments, one or more of the sidewalls of 702a, 702b, 702c, 702d that define the recesses are substantially vertical. In some embodiments, at least some of the aforementioned sidewalls are substantially vertical due to at least one of the selectively of the etchant of the etching process or a directionality of the etching process.

Species III, Figures 12A-12B, method for fabricating a semiconductor arrangement. According to some embodiments, a third recess 1002c is defined between the first 108a and second 108b portions of the second dielectric layer 108 and the fourth portion 108d of the second dielectric layer 108 and between the first 106a and second 106b portions of the metal layer 106 and the fourth portion (not shown) of the metal layer 106. In some embodiments, in addition to the etching process(es) used, the substantially vertical sidewalls of 702a, 702b, 702c, 702d result in sidewalls of 108a, 108b, 108c, 108d, 106a, 106b, 106c (Fig. 13B), 106d (Fig. 13B) that define the recesses 1002a, 1002b, 1002c being substantially vertical.

Species IV, Figures 13A-14B, a method for fabricating a semiconductor arrangement. According to some embodiments, a fin of a finFET transistor underlies a conductive feature, such as where the conductive feature operates as a gate of the finFET transistor. According to some embodiments, the fin also underlies or is otherwise electrically connected to first and second epitaxy regions, such as where the first epitaxy region operates as a source or as a point for electrical contact to the source of the finFET transistor and where the second epitaxy region operates as a drain or as a point for electrical contact to the drain of the finFET transistor. Removal of the dielectric material exposes portions of the dielectric features 402a, 402b, 402c, 402d not covered by at least one of the portions 106a, 106b, 106c, 106d of the metal layer 106 or the epitaxy regions 410a1, 410a2, 410b1, 410b2, 410c1, 410c2, 410d1, 410d2. The conductive material 405 also electrically couples conductive features 404a, 404b, 404c 

Species V, Figures 16A-16B, a method for fabricating a semiconductor arrangement. In some embodiments, such removal occurs by way of at least one of CMP or other suitable techniques. Given that the conductive material 405 is, at times, referred to as a metal drain, removal of some of the conductive material 405 to decouple a conductive feature from one or more other conductive features is, at times, referred to as cut metal drain (CMD). As illustrated in Fig. 16B some of the conductive material 405 remains to electrically couple certain features, such as D1 to S3, D2 to S4, and Si to S2 in the circuit 450 in Fig. 15, according to some embodiments. According to some embodiments, portions 405a1, 405a2, 405a3, 405b1, 405b2, 405b3, 405b4, 405c1, 405c2, 405c3, 405c4, 405d1, 405d2, 405d3 of the conductive material 405 remain. According to some embodiments, portion 405a2 couples epitaxy regions 410a1 and 410a2 (Fig. 13B) to one another. According to some embodiments, portion 405d2 couples epitaxy regions 410d1 and 410d2 (Fig. 12B) to one another.

The species are independent or distinct because species comprise different processing parameters or elements in the device. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828